Examiners Comment
Applicants arguments regarding the Primary reference Decarreau not disclosing sending the first end marker packet from a source network to a core network user, and sending the second end marker packet (for the same communication) from the core network user to a second core network user is persuasive.
Claims 1-18 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: For independent claims 1, 7, 13 and 17, the following underlined claim limitation is not disclosed by any prior art: “…sending, by a source access network device, data packets of a quality of service (QoS) flow and a first end marker packet to a first core network user plane device over a first data tunnel, … the first end marker packet includes an identifier of the QoS flow, … to the first core network user plane device, and the first data tunnel is corresponding to a first protocol data unit (PDU) session; sending, by the first core network user plane device, the data packets received from the source access network device and a second end marker packet to a second core network user plane device over a second data tunnel, … and sending, by the second core network user plane device, the data packets received from the first core network user plane device to a target access network device”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Closest prior art:
Horn (US20170332301A1) – discloses FIG. 3 is a flow diagram illustrating one example of how a handover using the X2 interface between access nodes may be implemented using dual active connections for a UE within the network environment of FIG. 2 and at para 51-56 discloses the MME sends a modify bearer request to the PGW/SGW. This causes the PGW/SGW to switch the downlink path for the UE device and send an end marker to the first access node A. The first access node A forwards this end marker to the second access node B to indicate that the second access node B should takeover downlink communications for the UE device. Consequently, the second access node B may transmit both uplink and downlink packet data for the UE device. The PGW/SGW also sends a modify bearer response to indicate that the bearer for the UE device has been successfully updated. However Horn does not disclose: “…sending, by a source access network device, data packets of a quality of service (QoS) flow and a first end marker packet to a first core network user plane device over a first data tunnel, … the first end marker packet includes an identifier of the QoS flow, … to the first core network user plane device, and the first data tunnel is corresponding to a first protocol data unit (PDU) session; sending, by the first core network user plane device, the data packets received from the source access network device and a second end marker packet to a second core network user plane device over a second data tunnel, … and sending, by the second core network user plane device, the data packets received from the first core network user plane device to a target access network device”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722.  The examiner can normally be reached on M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPA BELUR/Primary Examiner, Art Unit 2472